DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: Claim 6 recites “wherein the agitation means comprises a stirring means within the process chamber” in lines 1-2.  It is noted that additional limitation of “stirring means” appears to be structure for the agitation means, thus it appears that applicant intends to use plain meaning for this limitation as opposed to invoking 112. Applicant is urged to clarify this in the next office action
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
In regards to claim 7, “stirring means” broadly is interpreted as any blade or mixing member. In this case, it appears that applicant intends to use plain meaning as opposed to invoking 112(f). Similar interpretation applies for claim 8.
Claim 5 and 13 recites “agitation means” for agitating the cleaning agent. These limitations invokes 112(f) and broadly any type of stirrer or blade that rotates to clean is considered to be an agitation means. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 - 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “wherein the agitation means comprises a stirring means within the process chamber” in lines 1-2. Claim as written is vague and indefinite as it is unclear whether applicant intend to invoke 112(f) for “agitation means”;  however, due to additional limitation of “stirring means”  (structure) it appears to be using plain meaning. Applicant is urged to clarify this in the next office action.  Claims 7-8 are dependent on claim 6 and is rejected for the same reason as discussed above.
Regarding claim 9, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 and 9-15 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Tafoya (US 2005/0103360 A1). 
For claims 1-5 and 9-15, the Examiner concurs with the detailed written opinion provided by the international searching authority, and included in the applicant’s IDS received on 7/29/2020 and 11/01/2021.
For claims 1, Tafoya teaches a system for washing a 3D-printed object (see abstract; Figures 1-22, specifically Figs 1-5; [0001]-[0053]), comprising:
 a washing device (Fig 1 item 10; [0006]-[0017][0041]-[0048]) and at least one workpiece that comprises the 3D-printed object ([0047]), the washing device comprising a container (12) forming a process chamber for receiving a liquid cleaning agent ([0041]), the container (12) having an inlet into the process chamber (Fig 2 showing container having inlet 44; additionally item 146 can be an inlet as well, wherein the workpiece further comprises at least one support structure supporting the 3D-printed object and a base supporting the support structure ([0047]), wherein the base, in a mating relationship with the inlet (146), forms a restraint preventing the workpiece from passing through the inlet in a situation in which the workpiece is placed with the 3D-printed object located within the process chamber ([0006]-[0017][0041]-[0048]; Figs. 1-5, item 98; also see 156,154 an actual basket placed).
As for claim 13, Tafoya teaches a method of washing a 3D-printed object ([0006]-[00048]; Figs 1-22), comprising the steps of:
 providing a washing device (10) that comprises a container (12) forming a process chamber, the container having an inlet (146) into the process chamber; providing a liquid cleaning agent in the process chamber; providing a workpiece that comprises a support structure and a 3D-printed object supported by the support structure ([0044]-[0047]), wherein the workpiece has a base ([0047]; placing the workpiece with the 3D-printed object located within the process chamber and thereby mating the base with the inlet, wherein the base forms a restraint preventing the workpiece from passing through the inlet in consequence of the mating relationship between the inlet and the base ([0047] and Figs 1 and 5); and agitating the cleaning agent provided in the process chamber by agitation means (56)([0042]-[0044]).
As for claim 2-5 and 14, Tafoya further teaches wherein the base, in a mating relationship with the inlet, closes the inlet (Fig 2 item 26, inlet 44); wherein the washing device further has a heating element and a temperature sensor, each being in fluid communication with the process chamber ([0016][0027]); a fill level sensor for sensing a fill level of cleaning agent present in the process chamber ([0027]; Figure 9) and wherein the washing device further has agitation means for agitating the cleaning agent ([0042][0044][0048]). 
As for claims 9, 10, and 15, Tafoya further teaches wherein the washing device is integrated in a production line that comprises a 3D printing device ([0051]); wherein the washing device is integrated in a production line that comprises at least one of a support removal device, a post curing device and a surface finishing device ([0051][0011]); further comprising the step of building up the 3D-printed object by successively hardening portions of a light hardenable resin ([0003]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claim(s) 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Tafoya (US 2005/0103360 A1) in view of Metallschleiferei Schulz Gmbh (DE 10 2009 061069 A1; herein after D5).
As for claims 6-7, Tafoya teach all the limitation to the claim invention as discussed above, however, fails to teach wherein the agitation means comprises stirring means arranged within the process chamber, the stirring means being operationally coupled to a motor that is arranged outside the process chamber; wherein the stirring means is operationally coupled to the motor via a magnetic coupling.
D5 teaches a system for washing including wherein the agitation means comprises stirring means arranged within the process chamber, the stirring means being operationally coupled to a motor that is arranged outside the process chamber; wherein the stirring means is operationally coupled to the motor via a magnetic coupling (see [0025] and Figure 2).  It would have been obvious to the person skilled in the art to apply these features as taught by D5 into the system for washing 3D printing, for the benefit of efficiently washing 3D parts.
Claim(s) 11 is rejected under 35 U.S.C. 103 as being unpatentable over Tafoya (US 2005/0103360 A1) in view of Wattyn (US 2017/0326787 A1; herein after D2).
As for claim 11, Tafoya teach all the limitation to the claim invention as discussed above, however, fails to teach wherein the 3D-printed object is a dental restoration part, for example a crown, bridge, inlay or a replacement tooth.
Wattyn teaches wherein the 3D-printed object is a dental restoration part, for example a crown, bridge, inlay or a replacement tooth ([0019][0061]) for the benefit of washing desired type of components. 
It would have been obvious to one ordinary skill in the art at the time of the applicant’s invention to combine the teachings of Tofoya with Wattyn (D2), for the benefit of washing desired type of components for removing unwanted materials.
Claim(s) 12 is rejected under 35 U.S.C. 103 as being unpatentable over Tafoya (US 2005/0103360 A1) in further view of Smiley (US 6,624,128 A).
As for claim 12, Tafoya teach all the limitation to the claim invention as discussed above, however, fails to teach wherein the 3D-printed object is made from a hardened resin comprising cured (meth)acrylate components and optionally fillers, and wherein the cleaning agent comprises di basic esters of a carboxylic acid and/or tri basic esters of a carboxylic acid.
In the same field of endeavor, Smiley teaches wherein the 3D-printed object is made from a hardened resin comprising cured (meth)acrylate components and optionally fillers, and wherein the cleaning agent comprises di basic esters of a carboxylic acid and/or tri basic esters of a carboxylic acid (see col 2 lines 66 to col 3 lines 14). It would have been obvious to one ordinary skill in the art to modify Tafoya with teachings in regards to specific materials for 3D printed object as taught by Smiley (D8), for the benefit of producing a desired type of 3D -printed component and washing it.
Allowable Subject Matter
Claim 8  would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2020/0198242 A1 and US 2019/0240924 A1 pertains to magnetic stirrer for cleaning or post processing additively manufactured parts. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAHIDA SULTANA whose telephone number is (571)270-1925. The examiner can normally be reached Mon-Friday (9:00 AM -5:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NAHIDA SULTANA
Primary Examiner
Art Unit 1743



/NAHIDA SULTANA/Primary Examiner, Art Unit 1743